UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

meme eee Hae HE EE xX
: 20cv1885 (DLC)
ALEXIS GOODING,
: ORDER AND
Plaintiff, : NOTICHK OF INITIAL
VO : PRETRIAL CONFERENCE
THE CITY OF NEW YORK, POLICE OFFICER ve CRT ar tere omen,
KYLE CREVATAS, JOHN DOES #1-4,
i
Defendants. i WUC ARTS ors
~-- 55-55 --- 5-2-5 - 22 --5--------------- x |

DENISE COTE, District Judge:

For the reasons set forth in the April 2, 2020 letter from
counsel for the defendants and with consent of counsel for the
plaintiff, it is hereby

ORDERED that defendants’ deadline to answer, move, or
otherwise respond to the complaint is extended from June 5 to
September 4, 2020.

IT IS FURTHER ORDERED that counsel for all parties are
directed to appear for an initial pretrial conference with the
Court on March 5, 2021 at 10 a.m. in Courtroom i8B, 500 Pearl
Street. Counsel are directed to confer with each other prior to
the conference regarding settlement and each of the other
subjects to be considered at Fed.R.Civ.P. 16 conference, and to
prepare a detailed written proposed schedule for any motions and
discovery. Prior to the date of the conference, all parties
must send the Court one copy of all pleadings.

If this case has been settled or otherwise terminated,
counsel are not required to appear, provided that a stipulation
of discontinuance, voluntary dismissal, or other proof of
termination is sent prior to the date of the conference via e-
mail to the Orders and Judgments Clerk at the following e-mail
address: judgments@nysd.uscourts.gov.

 

All conferences with the Court are scheduled for a specific
time; there is no other matter scheduled for that time; and
counsel are directed to appear promptly. AI1l pretrial
conferences must be attended by the attorney who will serve as
principal trial counsel.

 

 
Requests for adjournment shall be made no later than two
business days before the conference and shall be made in a
letter filed on ECF in accordance with the S.D.N.Y. “Electronic
Case Filing Rules and Instructions.” The written submission must
(a) specify the reasons for the adjournment, (b) state whether
the other parties have consented, and (c) indicate times and
dates on succeeding Fridays when all counsel are available.
Unless counsel are notified that the conference has been
adjourned it will be held as scheduled.

Dated: New York, New York
April 6, 2020

   

DENISE COTE
United States District Judge

 
